Citation Nr: 0506707	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  04-37 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Raymond L. Liu, Associate Counsel







INTRODUCTION

The veteran, who is the appellant in this case, had active 
military service from August 1944 to August 1946. 

This matter arises before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the veteran's claim seeking 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).


FINDINGS OF FACT

1.	The veteran served in the European Theater (specifically 
the Rhineland and Central Europe) during World War II with 
CO. C, 47th Infantry Division. After basic training, he 
served 4 months as a rifleman, 10 months as a mail clerk, and 
6 months as an armorer.

2.	The veteran's claimed in-service stressors included 
witnessing the deaths and injuries of American and enemy 
soldiers, witnessing the death of his friend who struck a 
landmine, and witnessing the prisoner camp atrocities 
committed by the enemy; The veteran's testimony regarding the 
stressors are sufficiently credible and consistent with his 
service record, and competent evidence of record shows a 
medical link between the claimed in-service stressors and his 
current diagnosis of PTSD.


CONCLUSION OF LAW

The veteran's PTSD was incurred in military service. 38 
U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

VA has a duty to notify and assist the veteran with his claim 
under the Veterans Claims Assistance Act of 2000 (VCAA). See 
38 U.S.C.A. §§ 5103, 5103A (West 2002). VA has a duty to 
notify the veteran and his representative of any information 
and evidence needed to substantiate and complete a claim. 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2004). VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim. 38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2004). As the 
veteran is being granted the benefit he is seeking in full, 
it is determined that no further development is required 
under the Veterans Claims Assistance Act of 2000.


Factual Background

The veteran's service record indicates the veteran had 
meritorious service in the World War II European Theater of 
Operations serving in the Rhineland and Central Europe, which 
earned him a Distinguished Unit Badge and Combat 
Infantryman's Badge. The record indicates that after 
completing basic training, he served 4 months as a rifleman, 
10 months as a mail clerk, and 5 months as an armorer. Both 
his service entrance and separation examinations were 
negative for any psychiatric disorder.

The veteran submitted a detailed statement in January 2004 
that described his combat experience while serving as an 
infantry man. In the letter he described incidents of being 
under sniper and artillery fire, and seeing his buddies being 
hit by shrapnel and ammunition rounds. He indicated that he 
often had to pull or drag them to safety and indicated that 
he had never experienced anything like that before in his 
life. The veteran described a specific incident when his 
witnessed his friend digging a foxhole and suddenly strike a 
landmine. The veteran described his horror at seeing his 
friend blown to pieces by the landmine explosion. The veteran 
also described his sense of guilt as his friend had just 
taken his place in digging the foxhole.

In the statement, the veteran also described another specific 
incident when his unit came upon a concentration camp in 
Dachau and he witnessed the atrocities committed by the 
enemy. The veteran recalled and described the sight of 
emaciated prisoners and the sight of dead bodies that were 
stacked like firewood, waiting to be cremated.

The veteran claimed that the horrific sights he witnessed in 
Europe have stayed with him throughout the years and he has 
tried to keep those intrusive thoughts out of his head by 
staying busy and maintaining a positive attitude. He 
described his difficulty  sleeping, indicating that he often 
woke up several times a night thinking about his wartime 
experience, and about his friends who did not make it back 
alive.

The veteran indicated that he is unable to tolerate loud 
sounds and described an incident when he and his wife were at 
a child's birthday party and a balloon burst. The sound of 
the burst frightened him and he indicated that he reacted 
badly. The veteran also avoids fireworks during holidays and 
turns on music to mask the sound of the firework explosions.

The veteran indicated that he copes by becoming detached and 
estranged with people, often isolating himself. He also 
indicated that he often cannot remember some things about the 
war that he used to be able to remember.

A VA examination for PTSD was conducted in August 2003 with a 
review of the C-file. At the examination the veteran reported 
his combat experience and memories. Upon examination, the 
examiner diagnosed the veteran with a GAF score of 70, with 
mild symptoms of intrusive memories related to combat 
experience. The veteran complained of insomnia and intrusive 
memories, but the examiner remarked that the veteran was 
unable to acknowledge a link between his insomnia and 
hypervigilance. The examiner concluded that the veteran's 
symptoms did not rise to the criteria necessary for a 
diagnosis of PTSD as the veteran had apparently been able to 
overcome the potential effects of combat stress by keeping 
busy. The examiner also noted that although the veteran was 
doing well presently despite the troublesome memories, should 
he be unable to maintain his coping skills, he may have an 
increase in symptoms.

The veteran has also been examined, diagnosed, and treated by 
several social workers. In August 2003, social worker Mr. 
J.M. examined the veteran and reported that the veteran 
became very emotional and began crying when he talked about 
his combat experience. The veteran also reported about his 
difficulty falling asleep and his tendency to be easily 
startled with occasional outbursts of anger over admittedly 
simple things. The veteran also reported that he avoided 
celebrating veteran memorial days as he often thought about 
his comrades who were killed in action. He also reported 
about his realistic dreams that cause him to have flashbacks 
to combat events. The social worker diagnosed the veteran 
with PTSD, remarking that internal and external factors will 
often trigger his symptoms. 

Another social worker, Ms. M.B. treated the veteran, and 
submitted several letters offering her opinion that the 
veteran suffered from PTSD as a result of his combat 
experience during World War II. She remarked that the veteran 
continues to struggle with nightmares, flashbacks, intrusive 
thoughts, anxiety, insomnia, feelings of isolation, 
detachment, and estrangement with others. She also indicated 
that this chronic condition has impacted his ability to 
maintain relationships and employability, and significantly 
limits his readjustment. In her June 2003 letter, Ms. M.B. 
assigned the veteran a GAF score of 50 to indicate serious 
symptoms related to PTSD.


Law and Analysis

The veteran claims service connection for PTSD. In order to 
establish service connection for the disability, the evidence 
must show it resulted from disease or injury incurred in or 
aggravated by active service. 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004). Even if the condition at issue is 
initially diagnosed after the veteran's discharge from 
service, service connection may still be granted for any 
disability first noted after discharge, when all of the 
evidence establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (2004).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (2004); a link, established by medical 
evidence, between current symptomatology and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred. If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. If the 
evidence establishes that the veteran was a prisoner of war 
under the provisions of 38 C.F.R. § 3.1(y) (2004), and the 
claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 38 C.F.R. § 3.304(f) (2004).

As is true with any piece of evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board as adjudicators. Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993); see also Winsett v. West, 11 
Vet. App. 420 (1998) (Court affirmed the Board's decision 
which weighed two medical opinions, from an expert and a 
treating physician); Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (Board favoring one medical opinion over another is 
not error).

The medical evidence shows that the veteran has been 
diagnosed with PTSD. The veteran was separately diagnosed in 
June and August 2003 for PTSD by Mr. J.M. and Ms. M.B., two 
social workers who worked with the veteran. VA outpatient 
records from 2003 to 2005 indicate the veteran participated 
in group therapy sessions for his PTSD and exhibited symptoms 
of the condition. The veteran's claimed in-service stressors 
included seeing his friend blown up by a landmine, witnessing 
American and enemy soldiers being killed or wounded during 
combat, witnessing the atrocities committed against prisoners 
at the German prison camp in Dachau, and engaging in active 
combat with enemy soldiers.

It is noteworthy that the veteran had a VA examination in 
2003, and the examiner concluded that the veteran "has not 
experienced psychological maladjustment from his combat 
experience apart from his intrusive memories."  The same 
examiner concluded that the veteran did not have PTSD.  
However, the examination report was based in part on a 
finding that the veteran had had no treatment for a 
psychiatric condition.  In fact, subsequent records show that 
the veteran has had treatment with a diagnosis of PTSD, and 
in the course of such treatment it has been noted that he has 
episodes of crying, outbursts of anger, and difficulty 
sleeping.  Thus, despite the failure to diagnose PTSD in the 
examination of 2003, the current record is sufficient to 
establish a diagnosis of PTSD

In Zarycki v. Brown, 6 Vet.App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) found that the 
evidence necessary to establish the occurrence of a 
recognizable stressor in service to support a claim of 
service connection for PTSD would vary depending on whether 
or not the veteran engaged in combat with the enemy. Where 
the VA has determined that the veteran did engage in combat 
with the enemy, his lay testimony, by itself, would be enough 
to establish the occurrence of the alleged combat stressors. 
Where the VA has determined that the veteran did not engage 
in combat with the enemy, a preliminary determination must be 
made as to whether the veteran's testimony as to the claimed 
stressor is corroborated sufficiently by service records to 
establish the occurrence of the claimed stressful events. Id.

In the instant case, the evidence is sufficient to show that 
the veteran engaged in combat with the enemy in Europe during 
World War II. The veteran's Enlisted Record and Report of 
Separation indicates that he received the Combat 
Infantryman's Badge, and was awarded several decorations and 
citations including the Army Occupation Medal - Germany, and 
the European African Middle Eastern Theater Ribbon with 2 
Bronze Battle Stars. His battles and campaigns included 
Rhineland and Central Europe. The veteran primarily served as 
a mail clerk, but the Separation Qualification Record shows 
that he also served as a rifleman for 4 months and worked as 
an Armorer for 6 months. Therefore, because the record shows 
the veteran engaged in combat with the enemy, his lay 
testimony is sufficient to establish the occurrence of the 
alleged combat stressors. 

The veteran's testimony about his combat experience, which 
includes his claim that he witnessed the death of soldiers 
and witnessed prison camp atrocities in the European Theater 
of Operations is consistent with his service record. Thus, 
granting the veteran the benefit of the doubt under 38 
U.S.C.A. § 5107 (West 2002), it is determined that the 
veteran experienced the in-service stressors as he described.

In light of the diagnoses of PTSD, service record indicating 
the veteran as having engaged in combat, sufficient and 
credible personal testimony that the claimed in-service 
stressors actually occurred, and medical evidence linking the 
veteran's PTSD to the stressors, the veteran's claim of 
service connection for PTSD is granted. 38 C.F.R. § 3.304(f) 
(2004).


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is granted.




________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


